HAWKINS, Judge.
Conviction is for a simple assault; the punishment being assessed at a fine of ?5 against each appellant.
No statement of facts is brought forward. It is impossible to appraise the two bills of exception found in the record without being apprised of the facts. Without intending to concede that the bills reflect error, we observe that it frequently happens during the trial of a case that error is committed, yet it would not be held such as to demand a reversal in the light of the entire record.
The judgment is affirmed.